EXHIBIT 10.1

 

 

 

AMENDED AND RESTATED

CLASS B MEMBERSHIP INTEREST
CONTRIBUTION AGREEMENT

 

dated as of

 

October 26, 2007

 

by and among

 

MARKWEST ENERGY PARTNERS, L.P.,

 

and

 

THE SELLERS NAMED HEREIN

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

ARTICLE I

 

DEFINITIONS

 

 

 

Section 1.1

Definitions

2

Section 1.2

Rules of Construction

5

 

 

 

ARTICLE II

 

CONTRIBUTION OF CLASS B INTERESTS; CLOSING

 

 

 

Section 2.1

Contribution of Class B Interests

5

Section 2.2

Closing

5

Section 2.3

Sellers’ Closing Deliveries

6

Section 2.4

Buyer’s Closing Deliveries

6

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 3.1

Representations of the Sellers

7

Section 3.2

Representations of Buyer

6

 

 

 

ARTICLE IV

 

ADDITIONAL AGREEMENTS, COVENANTS, RIGHTS AND OBLIGATIONS

 

 

 

 

Section 4.1

Commercially Reasonable Best Efforts; Further Assurances

12

Section 4.2

Registration Rights Agreement

12

Section 4.3

No Solicitation

12

Section 4.4

Expenses

12

Section 4.5

Public Announcements

13

Section 4.6

Reimbursement for Certain Contributions to the Company

13

Section 4.7

Seller Capacity

13

Section 4.8

Distributions

13

Section 4.9

Legends

13

 

 

 

ARTICLE V

 

CLOSING CONDITIONS

 

 

 

 

Section 5.1

Mutual Conditions

14

Section 5.2

Buyer’s Conditions

14

Section 5.3

Sellers’ Conditions

15

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

 

TERMINATION

 

 

 

Section 6.1

Termination

15

Section 6.2

Effect of Termination

16

 

 

 

ARTICLE VII

 

INDEMNIFICATION

 

 

 

Section 7.1

Seller’s Indemnity

16

Section 7.2

Survival

16

Section 7.3

Enforcement of this Agreement

17

Section 7.4

No Waiver Relating to Claims for Fraud or Willful Misconduct

17

 

 

 

ARTICLE VIII

 

MISCELLANEOUS

 

 

 

 

Section 8.1

Notices

17

Section 8.2

Waiver and Amendment; Entire Agreement

18

Section 8.3

Binding Effect and Assignment

19

Section 8.4

Severability

19

Section 8.5

Headings

19

Section 8.6

Governing Law; Jurisdiction

19

Section 8.7

Waiver of Jury Trial

20

Section 8.8

Negotiated Agreement

20

Section 8.9

Counterparts

20

Section 8.10

No Act or Failure to Act

20

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

Exhibit A

—

 

Form of Assignment for Class B Membership Interest

 

 

 

 

 

 

Exhibit B

—

 

Form of Seller’s Closing Certificate

 

 

 

 

 

 

Exhibit C

—

 

Form of FIRPTA Certificate

 

 

 

 

 

 

Exhibit D

—

 

Form of Buyer’s Closing Certificate

 

 

 

 

 

 

Exhibit E

—

 

Form of Registration Rights Agreement

 

 

 

ii

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED

CLASS B MEMBERSHIP INTEREST

CONTRIBUTION AGREEMENT

THIS AMENDED AND RESTATED CLASS B MEMBERSHIP INTEREST CONTRIBUTION AGREEMENT,
dated as of October 26, 2007 (this “Agreement”), is entered into by and among
each of the Sellers listed in Schedule 2.1 attached hereto (each referred to
herein as a “Seller” and collectively, the “Sellers”), and MarkWest Energy
Partners, L.P., a Delaware limited partnership (“Buyer”).  The Sellers and the
Buyer are collectively referred to herein as the “Parties,” with each a “Party.”

WITNESSETH:

WHEREAS, Buyer previously entered into the Class B Membership Interest
Contribution Agreement, dated September 5, 2007 (the “Original Agreement”), with
the holders of Class B Membership Interests named therein (the “Original
Sellers”);

WHEREAS, pursuant to Section 8.2 of the Original Agreement, Denney & Denney
Capital, LLLP, a Colorado limited liability limited partnership (“DDC”), has
requested that the Original Agreement be amended to include DDC as a party;

WHEREAS, pursuant to Section 8.2 of the Original Agreement, the Buyer and the
Original Sellers agree to amend, restate and replace the Original Agreement in
its entirety to include DDC as a party to this Agreement and the transactions
contemplated herein;

WHEREAS, the Sellers collectively own all of the outstanding Class B Membership
Interests (as defined below) in the Company, representing, in the aggregate, a
10.3% Membership Interest (as defined below) in MarkWest Energy GP, L.L.C., a
Delaware limited liability company (the “Company”), with each Seller owning the
Class B Membership Interest specified on Schedule 2.1 attached hereto, and
MarkWest Hydrocarbon, Inc., a Delaware corporation (“Hydrocarbon”), owns all of
the outstanding Class A Membership Interests (as defined below) representing a
89.7% Membership Interest  in the Company;

WHEREAS, subject to the terms and conditions set forth herein, each of the
Sellers desires to contribute to Buyer, and Buyer desires for the Sellers to
contribute to it, their respective Class B Membership Interests in exchange for
cash and common units representing limited partnership interests in the Buyer
(“Common Units”);

WHEREAS, as a material inducement to the Sellers entering into this Agreement,
the Buyer has agreed to enter into a Registration Rights Agreement on the
Closing Date and grant the Sellers certain registration rights as provided
therein;

WHEREAS, as of the date hereof, pursuant to the requirements of Section 12.1 of
the Company LLC Agreement (as defined below), in its capacity as the Class A
Member of the Company, Hydrocarbon has consented to the transactions
contemplated by this Agreement; and

--------------------------------------------------------------------------------


WHEREAS, on September 5, 2007, the Buyer, Hydrocarbon and MWEP, L.L.C.
(“MergerCo”) have entered into an Agreement and Plan of Redemption and Merger
(the “Merger Agreement”), pursuant to which (i) Hydrocarbon will redeem a
portion of its outstanding shares of common stock (the “Redemption”) and then
(ii) MergerCo will merge (the “Merger”) with and into Hydrocarbon, with
Hydrocarbon surviving, such that following the Redemption and Merger,
Hydrocarbon will be a direct, wholly owned subsidiary of the Buyer.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the parties hereto agree as follow:


ARTICLE I
DEFINITIONS


SECTION 1.1             DEFINITIONS.  IN THIS AGREEMENT, UNLESS THE CONTEXT
OTHERWISE REQUIRES, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS
RESPECTIVELY:

“Affiliate,” when used with respect to a Person, means any other Person that
directly or indirectly controls, is controlled by or is under common control
with such first Person.

“Aggregate Consideration Value,” with respect to a Seller, means the sum of (i)
the cash received by such Seller pursuant to this Agreement plus (ii) the
product of (A) the number of Common Units received by such Seller pursuant to
this Agreement multiplied by (B) the Common Unit Price.

“Agreement” has the meaning set forth in the Preamble.

“Business Day” means any day on which commercial banks are generally open for
business in Denver, Colorado other than a Saturday, a Sunday or a day observed
as a holiday in Denver, Colorado under the Laws of the State of Colorado or the
federal Laws of the United States of America.

“Buyer” has the meaning set forth in the Preamble.

“Buyer Disclosure Schedule” means the disclosure schedule prepared by Buyer and
delivered to Sellers as of the date of this Agreement.

“Buyer Indemnified Parties” has the meaning set forth in Section 7.1.

“Closing” has the meaning set forth in Section 2.2.

“Closing Date” has the meaning set forth in Section 2.2.

“Class A Membership Interests” has the meaning assigned to such term in the
Company LLC Agreement.

“Class B Membership Interests” has the meaning assigned to such term in the
Company LLC Agreement.

 

2

--------------------------------------------------------------------------------


 

“Class B Proposal” has the meaning set forth in Section 4.3.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Unit Price” means $33.32.

“Common Units” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the recitals.

“Company LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Company, dated May 24, 2002, as amended by Amendment No. 1
thereto, dated effective December 31, 2004, and Amendment No. 2 thereto, dated
effective January 19, 2005.

“Conflicts Committee” means the Conflicts Committee of the Board of Directors of
the Company.

“Current Quarter” has the meaning set forth in Section 4.8(b).

“control,” and its derivatives, means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person.

“Delaware LLC Act” means Delaware Revised Limited Liability Company Act.

“Encumbrances” means pledges, restrictions on transfer, proxies and voting or
other agreements, liens, claims, charges, mortgages, security interests or other
legal or equitable encumbrances, limitations or restrictions of any nature
whatsoever, other than restrictions on transfer under the Company LLC Agreement,
which have been waived, and federal and state securities laws.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FIRPTA” means the Foreign Investment in Real Property Tax Act.

“Fox Support Agreement” means the Voting Agreement, dated the date hereof, among
the Buyer and the Stockholders (as defined therein).

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.

“governing documents” means, with respect to any person, the certificate or
articles of incorporation, by-laws, articles of organization, limited liability
company agreement, partnership agreement, formation agreement, joint venture
agreement, operating agreement, unanimous equityholder agreement or declaration
or other similar governing documents of such person.

“Governmental Authority” means any (a) multinational, federal, national,
provincial, territorial, state, regional, municipal, local or other government,
governmental or public department, central bank, court, tribunal, arbitral body,
commission, administrative agency,

 

3

--------------------------------------------------------------------------------


 

board, bureau or agency, domestic or foreign, (b) subdivision, agent,
commission, board, or authority of any of the foregoing, or (c)
quasi-governmental or private body exercising any regulatory, expropriation or
taxing authority under, or for the account of, any of the foregoing, in each
case which has jurisdiction or authority with respect to the applicable party.

“GP Capital Contribution” has the meaning set forth in Section 4.6.

“Indemnified Parties” has the meaning set forth in Section 7.1.

“IDRs” means the Incentive Distribution Rights (as such term in defined in the
Partnership Agreement).

“Laws” means all statutes, regulations, statutory rules, orders, judgments,
decrees and terms and conditions of any grant of approval, permission,
authority, permit or license of any court, Governmental Authority, statutory
body or self-regulatory authority (including the NYSE).

“Material Adverse Effect” means, with respect to Buyer, any effect that (i) is
material and adverse to the financial position, results of operations, business,
assets or prospects of Buyer and its Subsidiaries taken as a whole or (ii) would
materially impair the ability of Buyer to perform its obligations under this
Agreement or otherwise materially threaten or materially impede the consummation
of the transactions contemplated by this Agreement.

“Membership Interests” has the meaning assigned to such term in the Company LLC
Agreement.

“Merger” has the meaning set forth in the recitals.

“Merger Agreement” has the meaning set forth in the recitals.

“NYSE” means the New York Stock Exchange.

“Order” means any judgment, decree, injunction, ruling, award, settlement,
stipulation or orders of a Governmental Authority.

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of Buyer.

“Person” or “person” means any individual, corporation, limited liability
company, limited or general partnership, joint venture, association, joint stock
company, trust, unincorporated organization, government or any agency or
political subdivision thereof or any other entity, or any group comprised of two
or more of the foregoing.

“Previously Disclosed” by Buyer shall mean information set forth in Buyer
Disclosure Schedule.

 

4

--------------------------------------------------------------------------------


 

“Representatives” means with respect to a Person, its directors, officers,
employees, agents and representatives, including any investment banker,
financial advisor, attorney, accountant or other advisor, agent or
representative.

“Rights” shall mean, with respect to any person, securities or obligations
convertible into or exchangeable for, or giving any person any right to
subscribe for or acquire, or any options, calls or commitments relating to,
equity securities of such person.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” has the meaning set forth in the Preamble.

“Subsidiary” shall mean an Affiliate of a Person that is controlled by such
Person directly, or indirectly through one or more intermediaries.

“Tax” or “Taxes” shall mean any and all taxes, including any interest, penalties
or other additions to tax that may become payable in respect thereof, imposed by
any federal, state, local or foreign government or any agency or political
subdivision of any such government, which taxes shall include, without limiting
the generality of the foregoing, all income or profits taxes, payroll and
employee withholding taxes, unemployment insurance taxes, social security taxes,
severance taxes, license charges, taxes on stock, sales and use taxes, ad
valorem taxes, excise taxes, franchise taxes, gross receipts taxes, business
license taxes, occupation taxes, real and personal property taxes, stamp taxes,
environmental taxes, transfer taxes, workers’ compensation and other obligations
of the same or of a similar nature to any of the foregoing.

“Unaffiliated Common Unitholders” means holders of Common Units other than
Hydrocarbon or holders affiliated with Hydrocarbon or the Company.


SECTION 1.2             RULES OF CONSTRUCTION.  IN CONSTRUCTING THIS AGREEMENT: 
(A) THE WORD “INCLUDES” AND ITS DERIVATIVES MEANS “INCLUDES, WITHOUT LIMITATION”
AND CORRESPONDING DERIVATIVE EXPRESSIONS; (B) THE CURRENCY AMOUNTS REFERRED TO
HEREIN, UNLESS OTHERWISE SPECIFIED, ARE IN UNITED STATES DOLLARS; (C) WHENEVER
THIS AGREEMENT REFERS TO A NUMBER OF DAYS, SUCH NUMBER SHALL REFER TO CALENDAR
DAYS UNLESS BUSINESS DAYS ARE SPECIFIED; (D) UNLESS OTHERWISE SPECIFIED, ALL
REFERENCES IN THIS AGREEMENT TO “ARTICLE,” “SECTION,” “SCHEDULE,” “DISCLOSURE
SCHEDULE,” “EXHIBIT,” “PREAMBLE” OR “RECITALS” SHALL BE REFERENCES TO AN
ARTICLE, SECTION, “SCHEDULE,” DISCLOSURE SCHEDULE, EXHIBIT, PREAMBLE OR RECITALS
HERETO; AND (E) WHENEVER THE CONTEXT REQUIRES, THE WORDS USED IN THIS AGREEMENT
SHALL INCLUDE THE MASCULINE, FEMININE AND NEUTER AND SINGULAR AND THE PLURAL.


ARTICLE II
CONTRIBUTION OF CLASS B INTERESTS; CLOSING


SECTION 2.1             CONTRIBUTION OF CLASS B INTERESTS.  UPON THE TERMS AND
SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, AT THE CLOSING (AS
DEFINED BELOW), EACH SELLER AGREES, SEVERALLY AND NOT JOINTLY, TO CONTRIBUTE TO
THE BUYER THE CLASS B MEMBERSHIP INTEREST SPECIFIED ON SCHEDULE 2.1 ATTACHED
HERETO AS OWNED BY SUCH SELLER, AND THE BUYER AGREES TO ACCEPT THE CONTRIBUTION
OF EACH SUCH CLASS B MEMBERSHIP INTEREST FROM EACH SELLER AND (A) PAY TO EACH


 


5

--------------------------------------------------------------------------------



 


SELLER THE AMOUNT IN CASH AND (B) ISSUE TO EACH SELLER THE NUMBER OF COMMON
UNITS, IN EACH CASE, SET FORTH OPPOSITE THE NAME OF SUCH SELLER ON SCHEDULE 2.1
ATTACHED HERETO.


SECTION 2.2             CLOSING.  THE CLOSING OF THE CONTRIBUTION OF THE CLASS B
MEMBERSHIP INTERESTS PURSUANT TO THIS AGREEMENT (THE “CLOSING”) SHALL TAKE PLACE
CONCURRENTLY WITH THE CLOSING OF THE MERGER, SUBJECT TO SATISFACTION OR WAIVER
OF ALL OF THE CONDITIONS TO EACH OF THE RESPECTIVE PARTIES’ OBLIGATIONS TO
CONSUMMATE THE CONTRIBUTION OF THE CLASS B MEMBERSHIP INTEREST HEREUNDER (SUCH
DATE, THE “CLOSING DATE”); PROVIDED, THAT THE BUYER SHALL HAVE GIVEN THE SELLERS
THREE (3) BUSINESS DAYS (OR SUCH SHORTER PERIOD AS SHALL BE AGREEABLE TO THE
PARTIES) PRIOR WRITTEN NOTICE OF SUCH DESIGNATED CLOSING DATE.  THE CLOSING
SHALL TAKE PLACE AT THE OFFICES OF HOGAN & HARTSON LLP, 1200 SEVENTEENTH STREET,
SUITE 1500, DENVER, COLORADO 80202.


SECTION 2.3             SELLERS’ CLOSING DELIVERIES.  AT THE CLOSING, EACH OF
THE SELLERS SHALL DELIVER, OR CAUSE TO BE DELIVERED, TO THE BUYER THE FOLLOWING:


(A)           A DULY EXECUTED ASSIGNMENT IN SUBSTANTIALLY THE FORM ATTACHED
HERETO AS EXHIBIT A, TRANSFERRING THE CLASS B MEMBERSHIP INTEREST OF SUCH
SELLER;


(B)           A CLOSING CERTIFICATE, SUBSTANTIALLY IN THE FORM ATTACHED AS
EXHIBIT B, DULY EXECUTED BY, OR ON BEHALF OF, SUCH SELLER;


(C)           A FIRPTA CERTIFICATE, IN THE FORM ATTACHED HERETO AS EXHIBIT C
DULY EXECUTED BY, OR ON BEHALF OF, SUCH SELLER (I) STATING THAT SUCH SELLER IS
NOT A FOREIGN INDIVIDUAL, FOREIGN CORPORATION, FOREIGN PARTNERSHIP, FOREIGN
TRUST OR FOREIGN ESTATE, (II) PROVIDING SUCH SELLER’S U.S. EMPLOYER
IDENTIFICATION NUMBER AND (III) PROVIDING SUCH SELLER’S ADDRESS;


(D)           THE REGISTRATION RIGHTS AGREEMENT, IN THE FORM ATTACHED HERETO AS
EXHIBIT E DULY EXECUTED BY, OR ON BEHALF OF, SUCH SELLER; AND


(E)           SUCH OTHER CERTIFICATES, INSTRUMENTS OF CONVEYANCE OR CONTRIBUTION
AND DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE BUYER PRIOR TO THE CLOSING
DATE TO CARRY OUT THE INTENT AND PURPOSES OF THIS AGREEMENT.


SECTION 2.4             BUYER’S CLOSING DELIVERIES.  AT THE CLOSING, BUYER SHALL
DELIVER, OR CAUSE TO BE DELIVERED, TO EACH OF THE SELLERS THE FOLLOWING:


(A)           THE FULL AMOUNT IN CASH SET FORTH OPPOSITE THE NAME OF SUCH SELLER
ON SCHEDULE 2.1 BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE
RESPECTIVE ACCOUNTS DESIGNATED IN WRITING BY SUCH SELLER AT LEAST TWO (2)
BUSINESS DAYS PRIOR TO CLOSING;


(B)           A DULY EXECUTED CERTIFICATE, COUNTERSIGNED BY THE APPROPRIATE
OFFICER(S) OF THE COMPANY, REPRESENTING THE NUMBER OF COMMON UNITS SET FORTH
OPPOSITE THE NAME OF SUCH SELLER ON SCHEDULE 2.1 HERETO;


(C)           A CLOSING CERTIFICATE, SUBSTANTIALLY IN THE FORM ATTACHED AS
EXHIBIT D, DULY EXECUTED BY, OR ON BEHALF OF, BUYER;


 


6

--------------------------------------------------------------------------------



 


(D)           THE REGISTRATION RIGHTS AGREEMENT, IN THE FORM ATTACHED HERETO AS
EXHIBIT E DULY EXECUTED BY, OR ON BEHALF OF, BUYER;


(E)           A LONG-FORM CERTIFICATE OF GOOD STANDING OF RECENT DATE OF BUYER;
AND


(F)            SUCH OTHER CERTIFICATES, INSTRUMENTS OF CONVEYANCE OR
CONTRIBUTION AND DOCUMENTS AS MAY BE REASONABLY REQUESTED BY SUCH SELLER PRIOR
TO THE CLOSING DATE TO CARRY OUT THE INTENT AND PURPOSES OF THIS AGREEMENT.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


SECTION 3.1             REPRESENTATIONS OF THE SELLERS.  EACH SELLER HEREBY
REPRESENTS AND WARRANTS, SEVERALLY AND NOT JOINTLY, TO BUYER THAT:


(A)           ORGANIZATION; AUTHORIZATION; VALIDITY OF AGREEMENT; NECESSARY
ACTION.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY SUCH SELLER AND
CONSTITUTES A LEGAL, VALID AND BINDING AGREEMENT OF SUCH SELLER, ENFORCEABLE
AGAINST SUCH SELLER IN ACCORDANCE WITH ITS TERMS, SUBJECT TO BANKRUPTCY,
INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF
GENERAL APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND TO GENERAL
EQUITABLE PRINCIPLES.


(B)           OWNERSHIP.  SUCH SELLER’S CLASS B MEMBERSHIP INTEREST IS, AND ON
THE CLOSING DATE WILL BE, OWNED BENEFICIALLY AND OF RECORD BY SUCH SELLER AND,
TO THE BEST KNOWLEDGE OF SUCH SELLER, HAS BEEN DULY AUTHORIZED AND IS VALIDLY
ISSUED, FULLY PAID (TO THE EXTENT REQUIRED UNDER THE COMPANY LLC AGREEMENT) AND
NON-ASSESSABLE (EXCEPT AS PROVIDED UNDER THE DELAWARE LLC ACT OR THE COMPANY LLC
AGREEMENT).  SUCH SELLER HAS GOOD AND MARKETABLE TITLE TO SUCH SELLER’S CLASS B
MEMBERSHIP INTEREST, FREE AND CLEAR OF ANY ENCUMBRANCES, INCLUDING ANY LIENS FOR
TAXES.  SUCH SELLER HAS AND WILL HAVE AT ALL TIMES THROUGH THE CLOSING DATE SOLE
VOTING POWER, SOLE POWER OF DISPOSITION AND SOLE POWER TO AGREE TO ALL OF THE
MATTERS SET FORTH IN THIS AGREEMENT, IN EACH CASE WITH RESPECT TO SUCH SELLER’S
CLASS B MEMBERSHIP INTEREST AT ALL TIMES THROUGH THE CLOSING DATE.


(C)           NO VIOLATION.  NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY SUCH SELLER, THE PERFORMANCE BY SUCH SELLER OF SUCH SELLER’S
OBLIGATIONS UNDER THIS AGREEMENT, NOR THE CONSUMMATION BY SUCH SELLER OF THE
TRANSACTIONS CONTEMPLATED HEREBY NOR COMPLIANCE BY SUCH SELLER WITH ANY OF THE
PROVISIONS HEREIN WILL (I) RESULT IN THE CREATION OF ANY ENCUMBRANCE UPON THE
CLASS B MEMBERSHIP INTEREST OR (II) VIOLATE ANY ORDERS OR LAWS APPLICABLE TO
SUCH SELLER OR ANY OF SUCH SELLER’S PROPERTIES, RIGHTS OR ASSETS.


(D)           CONSENTS AND APPROVALS.  NO CONSENT, APPROVAL, ORDER OR
AUTHORIZATION OF, OR REGISTRATION, DECLARATION OR FILING WITH, ANY GOVERNMENTAL
AUTHORITY IS NECESSARY TO BE OBTAINED OR MADE BY SUCH SELLER IN CONNECTION WITH
SUCH SELLER’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT OR THE
CONSUMMATION BY SUCH SELLER OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(E)           ABSENCE OF LITIGATION.  THERE IS NO ACTION, LITIGATION OR
PROCEEDING PENDING AND NO ORDER OF ANY GOVERNMENTAL AUTHORITY OUTSTANDING NOR,
TO THE KNOWLEDGE OF SUCH SELLER, IS


 


7

--------------------------------------------------------------------------------



 


ANY SUCH ACTION, LITIGATION, PROCEEDING OR ORDER THREATENED, AGAINST SUCH SELLER
OR SUCH SELLER’S CLASS B MEMBERSHIP INTEREST WHICH MAY PREVENT OR MATERIALLY
DELAY SUCH SELLER FROM PERFORMING SUCH SELLER’S OBLIGATIONS UNDER THIS AGREEMENT
OR CONSUMMATING THE TRANSACTIONS CONTEMPLATED HEREBY ON A TIMELY BASIS.


(F)            BROKERAGE AND FINDER’S FEE.  NO FEES OR COMMISSIONS WILL BE
PAYABLE BY SUCH SELLER TO ANY BROKER, FINDER, OR INVESTMENT BANKER WITH RESPECT
TO THE DISPOSITION OR CONTRIBUTION OF ANY OF SUCH SELLER’S CLASS B MEMBERSHIP
INTEREST OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(G)           NO SIDE AGREEMENTS.  EXCEPT FOR THIS AGREEMENT AND THE AGREEMENTS
CONTEMPLATED BY THIS AGREEMENT AND THE MERGER AGREEMENT (IF AND TO THE EXTENT
SUCH SELLER IS A PARTY TO ANY SUCH AGREEMENTS), THERE ARE NO OTHER AGREEMENTS
BY, AMONG OR BETWEEN SUCH SELLER OR ANY OF SUCH SELLER’S AFFILIATES, ON THE
OTHER HAND, AND THE COMPANY OR ITS AFFILIATES, ON THE OTHER HAND, WITH RESPECT
TO THE TRANSACTIONS CONTEMPLATED HEREBY.


(H)           COMMUNITY PROPERTY.  EXCEPT FOR DDC, EACH SELLER IS A NATURAL
PERSON.  EXCEPT IN THE CASE OF JAN KINDRICK AND KEVIN KUBAT, EACH SELLER THAT IS
A NATURAL PERSON IS DOMICILED AND RESIDING IN THE STATE OF COLORADO, AND SUCH
SELLER’S CLASS B MEMBERSHIP INTEREST IS NOT SUBJECT TO COMMUNITY PROPERTY
RIGHTS.  KEVIN KUBAT IS DOMICILED AND RESIDING IN THE STATE OF OKLAHOMA AND SUCH
SELLER’S CLASS B MEMBERSHIP INTEREST IS NOT SUBJECT TO COMMUNITY PROPERTY
RIGHTS.  JAN KINDRICK IS DOMICILED AND RESIDING IN THE STATE OF TEXAS AND SUCH
SELLER’S CLASS B MEMBERSHIP INTEREST MAY BE SUBJECT TO COMMUNITY PROPERTY
RIGHTS.


(I)            INVESTMENT INTENT; INVESTMENT EXPERIENCE; RESTRICTED SECURITIES. 
IN ACQUIRING THE COMMON UNITS HEREUNDER, SUCH SELLER IS NOT OFFERING OR SELLING,
AND SHALL NOT OFFER OR SELL THE COMMON UNITS, IN CONNECTION WITH ANY
DISTRIBUTION OF ANY OF SUCH COMMON UNITS, AND SUCH SELLER SHALL NOT PARTICIPATE
IN ANY SUCH UNDERTAKING OR IN ANY UNDERWRITING OF SUCH AN UNDERTAKING, EXCEPT IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS.  SUCH SELLER
ACKNOWLEDGES THAT SELLER CAN BEAR THE ECONOMIC RISK OF SUCH SELLER’S INVESTMENT
IN THE COMMON UNITS, AND HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND
BUSINESS MATTERS THAT IT IS CAPABLE OF EVALUATING THE MERITS AND RISKS OF AN
INVESTMENT IN THE COMMON UNITS.  SUCH SELLER IS AN “ACCREDITED INVESTOR” AS SUCH
TERM IS DEFINED IN REGULATION D UNDER THE SECURITIES ACT.  SUCH SELLER
UNDERSTANDS THAT NONE OF THE COMMON UNITS RECEIVED PURSUANT TO THIS AGREEMENT
SHALL HAVE BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OR ANY APPLICABLE
STATE SECURITIES LAWS, THAT ALL OF SUCH COMMON UNITS SHALL BE CHARACTERIZED AS
“RESTRICTED SECURITIES” UNDER FEDERAL SECURITIES LAWS AND THAT UNDER SUCH LAWS
AND APPLICABLE REGULATIONS NONE OF SUCH COMMON UNITS CAN BE SOLD OR OTHERWISE
DISPOSED OF WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR AN EXEMPTION
THEREFROM.


(J)            LIMITATION OF REPRESENTATIONS AND WARRANTIES.  EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS SECTION 3.1, SUCH SELLER IS NOT
MAKING ANY OTHER REPRESENTATIONS OR WARRANTIES, WRITTEN OR ORAL, STATUTORY,
EXPRESS OR IMPLIED.


SECTION 3.2             REPRESENTATIONS OF BUYER.  EXCEPT AS SET FORTH IN A
SECTION OF THE BUYER DISCLOSURE SCHEDULE DELIVERED CONCURRENTLY HEREWITH
CORRESPONDING TO THE APPLICABLE SECTIONS OF


 


8

--------------------------------------------------------------------------------



 


THIS SECTION 3.2 TO WHICH SUCH DISCLOSURE APPLIES, BUYER HEREBY REPRESENTS AND
WARRANTS TO EACH SELLER THAT:


(A)           ORGANIZATION; QUALIFICATION.  BUYER HAS THE REQUISITE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT, TO CARRY OUT ITS OBLIGATIONS
HEREUNDER AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THE EXECUTION
AND DELIVERY BY BUYER OF THIS AGREEMENT, ITS PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN
DULY AND VALIDLY AUTHORIZED BY BUYER AND NO OTHER ACTIONS OR PROCEEDINGS ON THE
PART OF BUYER TO AUTHORIZE THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
PERFORMANCE BY BUYER OF THE OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY BUYER AND CONSTITUTES A LEGAL, VALID AND BINDING AGREEMENT OF
BUYER, ENFORCEABLE AGAINST BUYER IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND
SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS
AND TO GENERAL EQUITABLE PRINCIPLES.


(B)           NO VIOLATIONS.  NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY BUYER, THE PERFORMANCE BY BUYER OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, NOR THE CONSUMMATION BY BUYER OF THE TRANSACTIONS CONTEMPLATED HEREBY
NOR COMPLIANCE BY BUYER WITH ANY OF THE PROVISIONS HEREIN WILL (I) RESULT IN A
VIOLATION OR BREACH OF OR CONFLICT WITH THE PARTNERSHIP AGREEMENT OR BUYER’S
CERTIFICATE OF LIMITED PARTNERSHIP, (II) RESULT IN A VIOLATION OR BREACH OF OR
CONFLICT WITH ANY PROVISIONS OF, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH,
WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT) UNDER, OR
RESULT IN THE TERMINATION, CANCELLATION OF, OR GIVE RISE TO A RIGHT OF PURCHASE
UNDER, OR ACCELERATE THE PERFORMANCE REQUIRED BY, OR RESULT IN A RIGHT OF
TERMINATION OR ACCELERATION UNDER, OR RESULT IN THE CREATION OF ANY ENCUMBRANCE
UPON ANY OF THE PROPERTIES, RIGHTS OR ASSETS OWNED OR OPERATED BY BUYER, OR
RESULT IN BEING DECLARED VOID, VOIDABLE, OR WITHOUT FURTHER BINDING EFFECT, OR
OTHERWISE RESULT IN A DETRIMENT TO BUYER UNDER ANY OF THE TERMS, CONDITIONS OR
PROVISIONS OF ANY NOTE, BOND, MORTGAGE, INDENTURE, DEED OF TRUST, LICENSE,
CONTRACT, LEASE, AGREEMENT OR OTHER INSTRUMENT OR OBLIGATION OF ANY KIND TO
WHICH BUYER IS A PARTY OR BY WHICH BUYER OR ANY OF BUYER’S PROPERTIES, RIGHTS OR
ASSETS MAY BE BOUND, (III) VIOLATE ANY ORDERS OR LAWS APPLICABLE TO BUYER OR ANY
OF BUYER’S PROPERTIES, RIGHTS OR ASSETS, EXCEPT IN THE CASE OF CLAUSES (II) AND
(III) AS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


(C)           CONSENTS AND APPROVALS.  NO CONSENT, APPROVAL, ORDER OR
AUTHORIZATION OF, OR REGISTRATION, DECLARATION OR FILING WITH, ANY GOVERNMENTAL
AUTHORITY IS NECESSARY TO BE OBTAINED OR MADE BY BUYER IN CONNECTION WITH
BUYER’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT OR THE
CONSUMMATION BY BUYER OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EXCEPT
AS PROVIDED UNDER SECTION 4.2, OR AS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


(D)           ABSENCE OF LITIGATION.  THERE IS NO ACTION, LITIGATION OR
PROCEEDING PENDING AND NO ORDER OF ANY GOVERNMENTAL AUTHORITY OUTSTANDING NOR,
TO THE KNOWLEDGE OF BUYER, IS ANY SUCH ACTION, LITIGATION, PROCEEDING OR ORDER
THREATENED, AGAINST BUYER WHICH MAY PREVENT OR MATERIALLY DELAY BUYER FROM
PERFORMING BUYER’S OBLIGATIONS UNDER THIS AGREEMENT OR CONSUMMATING THE
TRANSACTIONS CONTEMPLATED HEREBY ON A TIMELY BASIS, EXCEPT AS WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.


 


9

--------------------------------------------------------------------------------



(E)           INDEPENDENT INVESTIGATION.  BUYER HAS CONDUCTED ITS OWN
INDEPENDENT INVESTIGATION, REVIEW AND ANALYSIS OF THE BUSINESS, OPERATIONS,
ASSETS, LIABILITIES, RESULTS OF OPERATIONS, FINANCIAL CONDITION AND PROSPECTS OF
THE COMPANY WHICH INVESTIGATION, REVIEW AND ANALYSIS WAS DONE BY BUYER AND, TO
THE EXTENT BUYER DEEMED NECESSARY OR APPROPRIATE, BY ITS REPRESENTATIVES.


(F)            INVESTMENT INTENT; INVESTMENT EXPERIENCE; RESTRICTED SECURITIES. 
IN ACQUIRING THE CLASS B MEMBERSHIP INTERESTS, BUYER IS NOT OFFERING OR SELLING,
AND SHALL NOT OFFER OR SELL THE CLASS B MEMBERSHIP INTERESTS, IN CONNECTION WITH
ANY DISTRIBUTION OF ANY OF SUCH CLASS B MEMBERSHIP INTERESTS, AND BUYER SHALL
NOT PARTICIPATE IN ANY SUCH UNDERTAKING OR IN ANY UNDERWRITING OF SUCH AN
UNDERTAKING, EXCEPT IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES
LAWS.  BUYER ACKNOWLEDGES THAT IT CAN BEAR THE ECONOMIC RISK OF ITS INVESTMENT
IN THE CLASS B MEMBERSHIP INTERESTS, AND HAS SUCH KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS THAT IT IS CAPABLE OF EVALUATING THE MERITS AND
RISKS OF AN INVESTMENT IN THE CLASS B MEMBERSHIP INTERESTS.  BUYER IS AN
“ACCREDITED INVESTOR” AS SUCH TERM IS DEFINED IN REGULATION D UNDER THE
SECURITIES ACT.  BUYER UNDERSTANDS THAT NONE OF THE CLASS B MEMBERSHIP INTERESTS
SHALL HAVE BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OR ANY APPLICABLE
STATE SECURITIES LAWS, THAT ALL OF SUCH CLASS B MEMBERSHIP INTERESTS SHALL BE
CHARACTERIZED AS “RESTRICTED SECURITIES” UNDER FEDERAL SECURITIES LAWS AND THAT
UNDER SUCH LAWS AND APPLICABLE REGULATIONS NONE OF SUCH CLASS B MEMBERSHIP
INTERESTS CAN BE SOLD OR OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OR AN EXEMPTION THEREFROM.


(G)           CAPITALIZATION.  AS OF THE DATE HEREOF, THERE ARE 36,500,455
COMMON UNITS ISSUED AND OUTSTANDING, AND ALL OF SUCH COMMON UNITS AND THE
LIMITED PARTNER INTERESTS REPRESENTED THEREBY WERE DULY AUTHORIZED AND VALIDLY
ISSUED IN ACCORDANCE WITH THE PARTNERSHIP AGREEMENT AND ARE FULLY PAID (TO THE
EXTENT REQUIRED UNDER THE PARTNERSHIP AGREEMENT) AND NONASSESSABLE (EXCEPT AS
SUCH NONASSESSABILITY MAY BE AFFECTED BY THE DELAWARE LP ACT AND THE PARTNERSHIP
AGREEMENT).  AS OF THE DATE HEREOF, THE COMPANY OWNS A 2.0% GENERAL PARTNER
INTEREST IN THE BUYER AND ALL OF THE IDRS, AND SUCH GENERAL PARTNER INTEREST WAS
DULY AUTHORIZED AND VALIDLY ISSUED IN ACCORDANCE WITH THE PARTNERSHIP
AGREEMENT.  AS OF THE DATE HEREOF, EXCEPT AS PREVIOUSLY DISCLOSED IN
SCHEDULE 3.2(G) OF THE BUYER DISCLOSURE SCHEDULE, BUYER HAS NO EQUITY SECURITIES
AUTHORIZED AND RESERVED FOR ISSUANCE, BUYER DOES NOT HAVE ANY RIGHTS ISSUED OR
OUTSTANDING WITH RESPECT TO ITS EQUITY SECURITIES, AND BUYER DOES NOT HAVE ANY
COMMITMENT TO AUTHORIZE, ISSUE OR SELL ANY SUCH EQUITY SECURITIES OR RIGHTS,
EXCEPT PURSUANT TO THIS AGREEMENT AND THE MERGER AGREEMENT.  THE NUMBER OF
COMMON UNITS THAT ARE ISSUABLE UPON EXERCISE OF ANY EMPLOYEE OR DIRECTOR OPTIONS
TO PURCHASE COMMON UNITS OR SUBORDINATED UNITS AS OF THE DATE HEREOF ARE
PREVIOUSLY DISCLOSED IN SCHEDULE 3.2(G) OF THE BUYER DISCLOSURE SCHEDULE. AT
CLOSING, THE COMMON UNITS ISSUED TO EACH SELLER HEREUNDER AND THE LIMITED
PARTNER INTERESTS REPRESENTED THEREBY WILL BE DULY AUTHORIZED AND VALIDLY ISSUED
IN ACCORDANCE WITH THE PARTNERSHIP AGREEMENT AND WILL BE FULLY PAID (TO THE
EXTENT REQUIRED UNDER THE PARTNERSHIP AGREEMENT) AND NONASSESSABLE (EXCEPT AS
SUCH NONASSESSABILITY MAY BE AFFECTED BY THE DELAWARE LP ACT AND THE PARTNERSHIP
AGREEMENT).


(H)           FINANCIAL REPORTS AND SEC DOCUMENTS.  BUYER’S ANNUAL REPORT ON
FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006, AND ALL OTHER REPORTS,
REGISTRATION STATEMENTS, DEFINITIVE PROXY STATEMENTS OR INFORMATION STATEMENTS
FILED OR TO BE FILED BY BUYER OR ANY OF ITS SUBSIDIARIES SUBSEQUENT TO DECEMBER
31, 2004 UNDER THE SECURITIES ACT, OR UNDER SECTIONS 13(A),


 


10

--------------------------------------------------------------------------------



 


13(C), 14 AND 15(D) OF THE EXCHANGE ACT, IN THE FORM FILED, OR TO BE FILED
(COLLECTIVELY, ITS “SEC DOCUMENTS”), WITH THE SEC (I) COMPLIED OR WILL COMPLY IN
ALL MATERIAL RESPECTS AS TO FORM WITH THE APPLICABLE REQUIREMENTS UNDER THE
SECURITIES ACT OR THE EXCHANGE ACT, AS THE CASE MAY BE, AND (II) DID NOT AND
WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING; AND EACH OF THE BALANCE SHEETS CONTAINED IN OR INCORPORATED BY
REFERENCE INTO ANY SUCH SEC DOCUMENT (INCLUDING THE RELATED NOTES AND SCHEDULES
THERETO) FAIRLY PRESENTS THE FINANCIAL POSITION OF THE BUYER AS OF ITS DATE, AND
EACH OF THE STATEMENTS OF INCOME AND CHANGES IN PARTNERS’ EQUITY AND CASH FLOWS
IN SUCH SEC DOCUMENTS (INCLUDING ANY RELATED NOTES AND SCHEDULES THERETO) FAIRLY
PRESENTS THE RESULTS OF OPERATIONS, CHANGES IN PARTNERS’ EQUITY AND CHANGES IN
CASH FLOW OF BUYER FOR THE PERIODS TO WHICH IT RELATES, IN EACH CASE IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED DURING THE PERIODS INVOLVED, EXCEPT IN
EACH CASE AS MAY BE NOTED THEREIN, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS
IN THE CASE OF UNAUDITED STATEMENTS.  EXCEPT AS AND TO THE EXTENT SET FORTH ON
ITS BALANCE SHEET AS OF DECEMBER 31, 2006 (OR SUCH LATER DATE OF ANY BALANCE
SHEET FILED WITH THE SEC AS AN SEC DOCUMENT), AS OF SUCH DATE, NEITHER BUYER NOR
ANY OF ITS SUBSIDIARIES HAD ANY LIABILITIES OR OBLIGATIONS OF ANY NATURE
(WHETHER ACCRUED, ABSOLUTE, CONTINGENT OR OTHERWISE) THAT WOULD BE REQUIRED TO
BE REFLECTED ON, OR RESERVED AGAINST IN, A BALANCE SHEET OR IN THE NOTES THERETO
PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED.


(I)            NO BROKERS.  NO ACTION HAS BEEN TAKEN BY BUYER THAT WOULD GIVE
RISE TO ANY VALID CLAIM AGAINST ANY PARTY HERETO FOR A BROKERAGE COMMISSION,
FINDER’S FEE OR OTHER LIKE PAYMENT WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, EXCLUDING, FEES TO BE PAID BY BUYER TO LEHMAN BROTHERS INC.
AND RBC CAPITAL MARKETS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE
MERGER AGREEMENT AND THIS AGREEMENT.


(J)            NO MATERIAL ADVERSE CHANGE.  EXCEPT AS DISCLOSED IN ITS SEC
DOCUMENTS FILED WITH THE SEC ON OR BEFORE THE DATE HEREOF, SINCE DECEMBER 31,
2006, (I) BUYER AND ITS SUBSIDIARIES HAVE CONDUCTED THEIR RESPECTIVE BUSINESSES
IN THE ORDINARY AND USUAL COURSE (EXCLUDING THE INCURRENCE OF EXPENSES RELATED
TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY), (II) BUYER HAS NOT
MADE ANY MATERIAL CHANGE IN ITS ACCOUNTING METHODS, PRINCIPLES OR PRACTICES OR
ITS TAX METHODS, PRACTICES OR ELECTIONS AND (III) NO EVENT HAS OCCURRED OR
CIRCUMSTANCE ARISEN THAT, INDIVIDUALLY OR TAKEN TOGETHER WITH ALL OTHER FACTS,
CIRCUMSTANCES AND EVENTS IS REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE
EFFECT.


(K)           CONFLICTS COMMITTEE ACTION.  AT A MEETING DULY CALLED AND HELD,
THE CONFLICTS COMMITTEE DETERMINED THAT THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, TOGETHER WITH THE MERGER AGREEMENT AND THE TRANSACTION
CONTEMPLATED THEREBY, ARE FAIR AND REASONABLE TO, AND IN THE BEST INTERESTS OF,
THE UNAFFILIATED COMMON UNITHOLDERS AND THE PARTNERSHIP, AND RECOMMENDED THAT
THE BOARD OF DIRECTORS OF THE COMPANY APPROVE THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.


(L)            ENERGY PARTNERS FAIRNESS OPINION.  LEHMAN BROTHERS INC. HAS
DELIVERED TO THE CONFLICTS COMMITTEE ITS WRITTEN OPINION DATED SEPTEMBER 5,
2007, THAT AS OF SUCH DATE, THE REDEMPTION/MERGER CONSIDERATION PAID IN THE
REDEMPTION AND THE MERGER AND THE CONSIDERATION PAID TO THE SELLERS PURSUANT TO
THIS AGREEMENT, IN THE AGGREGATE, ARE FAIR, FROM A FINANCIAL POINT OF VIEW, TO
THE UNAFFILIATED COMMON UNITHOLDERS.


 


11

--------------------------------------------------------------------------------



 


(M)          LIMITATION OF REPRESENTATIONS AND WARRANTIES.  EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS SECTION 3.2, BUYER IS NOT
MAKING ANY OTHER REPRESENTATIONS OR WARRANTIES, WRITTEN OR ORAL, STATUTORY,
EXPRESS OR IMPLIED.


ARTICLE IVARTICLE IV
ADDITIONAL AGREEMENTS, COVENANTS, RIGHTS AND OBLIGATIONS


SECTION 4.1             COMMERCIALLY REASONABLE BEST EFFORTS; FURTHER
ASSURANCES.  FROM AND AFTER THE DATE HEREOF, UPON THE TERMS AND SUBJECT TO THE
CONDITIONS HEREOF, THE BUYER AND EACH SELLER SHALL USE ITS OR HIS COMMERCIALLY
REASONABLE BEST EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL APPROPRIATE ACTION,
AND TO DO OR CAUSE TO BE DONE, ALL THINGS NECESSARY, PROPER OR ADVISABLE UNDER
APPLICABLE LAWS TO CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.  WITHOUT LIMITING THE FOREGOING BUT SUBJECT TO THE OTHER
TERMS OF THIS AGREEMENT, THE PARTIES HERETO AGREE THAT, FROM TIME TO TIME,
WHETHER BEFORE, AT OR AFTER THE CLOSING DATE, EACH OF THEM WILL EXECUTE AND
DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, SUCH INSTRUMENTS OF ASSIGNMENT,
TRANSFER, CONTRIBUTION, CONVEYANCE, ENDORSEMENT, DIRECTION OR AUTHORIZATION AS
MAY BE NECESSARY TO CONSUMMATE AND MAKE EFFECTIVE SUCH TRANSACTIONS.


SECTION 4.2             REGISTRATION RIGHTS AGREEMENT.  ON THE CLOSING DATE,
BUYER AND EACH OF THE SELLERS SHALL EXECUTE AND DELIVER THE REGISTRATION RIGHTS
AGREEMENT, IN THE FORM ATTACHED HERETO AS EXHIBIT E PURSUANT TO WHICH BUYER WILL
AGREE TO GRANT CERTAIN REGISTRATION RIGHTS TO THE SELLERS WITH RESPECT TO COMMON
UNITS ISSUED TO THE SELLERS PURSUANT TO THIS AGREEMENT.


SECTION 4.3             NO SOLICITATION.  EACH SELLER AGREES THAT SELLER WILL
NOT, AND SHALL USE HIS OR ITS REASONABLE BEST EFFORTS TO CAUSE SUCH SELLER’S
REPRESENTATIVES NOT TO, DIRECTLY OR INDIRECTLY THROUGH ANOTHER PERSON, (I)
SOLICIT, INITIATE OR ENCOURAGE OR FACILITATE, ANY PROPOSAL TO ACQUIRE ALL OR A
PORTION OF SUCH SELLER’S CLASS B MEMBERSHIP INTEREST (A “CLASS B PROPOSAL”) OR
THE MAKING OR CONSUMMATION THEREOF, (II) ENTER INTO, CONTINUE OR OTHERWISE
PARTICIPATE IN ANY DISCUSSIONS OR NEGOTIATIONS REGARDING, OR FURNISH TO ANY
PERSON ANY INFORMATION IN CONNECTION WITH, OR OTHERWISE COOPERATE IN ANY WAY
WITH, ANY SUCH CLASS B PROPOSAL, (III) WAIVE, TERMINATE, MODIFY OR FAIL TO
ENFORCE ANY PROVISION OF ANY “STANDSTILL” OR SIMILAR OBLIGATION OF ANY PERSON
OTHER THAN BUYER, (IV) APPROVE, ADOPT OR RECOMMEND, OR PUBLICLY PROPOSE TO
APPROVE, ADOPT OR RECOMMEND, EXECUTE OR ENTER INTO, ANY LETTER OF INTENT,
MEMORANDUM OF UNDERSTANDING, AGREEMENT IN PRINCIPLE, MERGER AGREEMENT,
ACQUISITION AGREEMENT, OPTION AGREEMENT, JOINT VENTURE AGREEMENT, PARTNERSHIP
AGREEMENT, OR OTHER SIMILAR CONTRACT OR ANY TENDER OR EXCHANGE OFFER PROVIDING
FOR, WITH RESPECT TO, OR IN CONNECTION WITH, ANY SUCH CLASS B PROPOSAL OR (V)
AGREE OR PUBLICLY PROPOSE TO DO ANY OF THE FOREGOING.  WITHOUT LIMITING THE
FOREGOING, IT IS AGREED THAT ANY VIOLATION OF THE RESTRICTIONS SET FORTH IN THE
PRECEDING SENTENCE BY ANY REPRESENTATIVE OF A SELLER SHALL BE A BREACH OF THIS
SECTION 4.3 BY SUCH SELLER.  EACH SELLER HEREBY REPRESENTS THAT, AS OF THE DATE
HEREOF, SUCH SELLER IS NOT ENGAGED IN ANY DISCUSSIONS OR NEGOTIATIONS WITH
RESPECT TO ANY CLASS B PROPOSAL OTHER THAN WITH BUYER AND AGREES NOT TO, AND
SHALL USE BEST EFFORTS TO CAUSE SUCH SELLER’S REPRESENTATIVES TO, IMMEDIATELY
CEASE AND CAUSE TO BE TERMINATED ALL EXISTING DISCUSSIONS OR NEGOTIATIONS WITH
ANY PERSON CONDUCTED HERETOFORE WITH RESPECT TO ANY CLASS B PROPOSAL AND WILL
TAKE COMMERCIALLY REASONABLE STEPS TO INFORM SUCH SELLER’S REPRESENTATIVES OF
THE OBLIGATIONS UNDERTAKEN BY SUCH SELLER PURSUANT TO THIS AGREEMENT, INCLUDING
THIS SECTION 4.3.

 

 

12

--------------------------------------------------------------------------------


 


 


SECTION 4.4             EXPENSES.  WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT ARE CONSUMMATED, ALL REASONABLE AND DOCUMENTED COSTS AND
EXPENSES INCURRED OF THE SELLERS IN CONNECTION WITH THIS AGREEMENT, INCLUDING
LEGAL FEES, ACCOUNTING FEES, FINANCIAL ADVISORY FEES AND OTHER PROFESSIONAL AND
NON-PROFESSIONAL FEES AND EXPENSES OF THE SELLERS, UP TO A MAXIMUM OF $10,000
PER SELLER, SHALL BE REIMBURSED OR PAID BY THE BUYER, EXCEPT TO THE EXTENT
OTHERWISE PROVIDED IN THIS AGREEMENT.


SECTION 4.5             PUBLIC ANNOUNCEMENTS.  NO SELLER WILL ISSUE ANY PRESS
RELEASE OR OTHER WRITTEN STATEMENT FOR GENERAL CIRCULATION OR OTHERWISE MAKE A
PUBLIC ANNOUNCEMENT RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY WITHOUT THE
PRIOR APPROVAL OF THE BUYER AND THE CONFLICTS COMMITTEE.


SECTION 4.6             REIMBURSEMENT FOR CERTAIN CONTRIBUTIONS TO THE COMPANY.
 IF AFTER THE DATE OF THIS AGREEMENT AND PRIOR TO THE CLOSING DATE, THE BUYER
ISSUES COMMON UNITS OR OTHER EQUITY SECURITIES OTHER THAN PURSUANT TO THIS
AGREEMENT AND, IN CONNECTION THEREWITH, ANY SELLER MAKES ONE OR MORE CAPITAL
CONTRIBUTIONS TO THE COMPANY PURSUANT TO SECTION 3.5 OF THE COMPANY LLC
AGREEMENT IN CONNECTION WITH THE COMPANY’S OBLIGATION TO MAKE A CAPITAL
CONTRIBUTION TO THE BUYER PURSUANT TO SECTION 5.2(B) OF THE PARTNERSHIP
AGREEMENT (A “GP CAPITAL CONTRIBUTION”), SUCH SELLER SHALL PROMPTLY GIVE NOTICE
TO THE BUYER THEREOF AND PROVIDE SUCH OTHER DOCUMENTS, INFORMATION AND MATERIALS
AS THE BUYER MAY REASONABLY REQUEST DOCUMENTING SUCH GP CAPITAL CONTRIBUTION,
AND UPON CLOSING, BUYER SHALL REIMBURSE EACH SELLER FOR THE AMOUNT OF ANY GP
CAPITAL CONTRIBUTION MADE BY SUCH SELLER.


SECTION 4.7             SELLER CAPACITY.  EACH SELLER HAS ENTERED INTO THIS
AGREEMENT SOLELY IN THE CAPACITY AS THE BENEFICIAL OWNER OF SUCH SELLER’S CLASS
B MEMBERSHIP INTEREST; PROVIDED NOTHING HEREIN SHALL IN ANY WAY RESTRICT OR
LIMIT ANY SELLER FROM TAKING ANY ACTION IN SUCH SELLER’S CAPACITY AS A DIRECTOR
OR OFFICER OF THE COMPANY OR OF HYDROCARBON OR OTHERWISE FULFILLING HIS OR HER
FIDUCIARY OBLIGATIONS AS DIRECTOR OR OFFICER OF THE COMPANY OR OF HYDROCARBON.


SECTION 4.8             DISTRIBUTIONS.


(A)           PRIOR TO CLOSING. UNTIL THE CLOSING DATE, ALL CLASS B MEMBERS
SHALL CONTINUE TO BE ENTITLED TO DISTRIBUTIONS TO BE PAID PURSUANT TO THE
COMPANY LLC AGREEMENT.


(B)           PAYMENT IN LIEU OF FINAL QUARTERLY DISTRIBUTION.


(1)        IF THE CLOSING DATE OCCURS DURING A CALENDAR QUARTER BEFORE THE
COMPANY HAS MADE A COMPANY DISTRIBUTION TO THE CLASS B MEMBERSHIP INTERESTS IN
RESPECT OF THE PREVIOUS  CALENDAR QUARTER, THE PARTNERSHIP SHALL PAY TO EACH
SELLER WHO HAS CONTRIBUTED SUCH SELLER’S CLASS B MEMBERSHIP INTEREST TO BUYER AT
CLOSING PURSUANT TO THIS AGREEMENT:


 (A)         WITHIN FIVE DAYS AFTER MAKING ITS QUARTERLY DISTRIBUTION IN RESPECT
OF SUCH PREVIOUS QUARTER, AN AMOUNT EQUAL TO THE REMAINDER OF (I) SUCH SELLER’S
HYPOTHETICAL COMPANY DISTRIBUTION AMOUNT FOR SUCH PREVIOUS QUARTER LESS (II)
SUCH AGGREGATE COMMON UNIT DISTRIBUTION AMOUNT PAID TO SUCH SELLER FOR SUCH
PREVIOUS QUARTER, AND


(B)           WITHIN FIVE DAYS AFTER MAKING ITS NEXT QUARTERLY DISTRIBUTION
(I.E. ITS QUARTERLY DISTRIBUTION IN RESPECT OF THE CALENDAR QUARTER IN WHICH THE
CLOSING DATE OCCURS


 


13

--------------------------------------------------------------------------------



 


(THE “CURRENT QUARTER”)), AN AMOUNT EQUAL TO THE REMAINDER OF (I) THE SUM OF (I)
THE PRODUCT OF (A) SUCH SELLER’S HYPOTHETICAL COMPANY DISTRIBUTION AMOUNT FOR
THE CURRENT QUARTER TIMES (B) THE PRO RATA GP QUARTERLY PERIOD, PLUS (II) THE
PRODUCT OF (X) SUCH SELLER’S AGGREGATE COMMON UNITS DISTRIBUTION AMOUNT FOR THE
CURRENT QUARTER TIMES (Y) THE PRO RATA LP UNIT QUARTERLY PERIOD; LESS (II) THE
AGGREGATE COMMON UNITS DISTRIBUTION AMOUNT FOR THE CURRENT QUARTER.


(2)        IF THE CLOSING DATE OCCURS DURING A CALENDAR QUARTER AFTER THE
COMPANY HAS MADE A COMPANY DISTRIBUTION TO THE CLASS B MEMBERSHIP INTERESTS IN
RESPECT OF THE PREVIOUS CALENDAR QUARTER, THE PARTNERSHIP SHALL, WITHIN FIVE
DAYS OF MAKING ITS NEXT QUARTERLY DISTRIBUTION (I.E. ITS QUARTERLY DISTRIBUTION
IN RESPECT OF THE CURRENT QUARTER), PAY TO EACH SELLER WHO HAS CONTRIBUTED SUCH
SELLER’S CLASS B MEMBERSHIP INTEREST TO BUYER AT CLOSING PURSUANT TO THIS
AGREEMENT, AN AMOUNT EQUAL TO THE REMAINDER OF: (I) THE SUM OF (I) THE PRODUCT
OF (A) SUCH SELLER’S HYPOTHETICAL COMPANY DISTRIBUTION AMOUNT FOR THE CURRENT
QUARTER TIMES (B) THE PRO RATA GP QUARTERLY PERIOD, PLUS (II) THE PRODUCT OF (X)
SUCH SELLER’S AGGREGATE COMMON UNITS DISTRIBUTION AMOUNT FOR THE CURRENT QUARTER
TIMES (Y) THE PRO RATA LP UNIT QUARTERLY PERIOD; LESS (II) THE AGGREGATE COMMON
UNITS DISTRIBUTION AMOUNT FOR THE CURRENT QUARTER.


THE FOLLOWING TERMS USED IN THIS SECTION 4.8(B) SHALL HAVE THE DEFINITIONS
ASSIGNED TO THEM:

“Aggregate Common Unit Distribution Amount,” with respect to a Seller, means the
aggregate amount of the distributions by the Partnership for such calendar
quarter in respect of the Common Units issued to such Seller pursuant to this
Agreement, regardless of whether such Seller subsequently sells or otherwise
disposes of any of such Common Units;

 “Company Distribution” means the quarterly distribution payable by the Company
to its Members of the amounts distributed to the Company by the Partnership each
quarter in respect of the Company’s general partner interest and incentive
distribution rights pursuant to the terms and provisions of the Partnership
Agreement as in effect on the date of this Agreement;

 

            “Hypothetical Company Distribution Amount,” with respect to a
Seller, means the product of (i) such Seller’s Pro Rata Interest times (ii) an
amount equal to 10.3% of the amount that would have been payable by the
Partnership to the Company for such calendar quarter in respect of the Company’s
general partner interest and incentive distribution rights pursuant to the terms
and provisions of the Partnership Agreement as in effect on the date of this
Agreement. The Hypothetical Company Distribution Amount for the Current Quarter
under clauses (1)(B) and (2) above, shall be calculated based on the total
number of outstanding Common Units outstanding immediately prior to the Closing
Date, and the actual distribution declared by the Partnership for that Current
Quarter;

          “Pro Rata GP Quarterly Period,” is a fraction, the numerator of which
is the number of days in the period beginning from the first day of the calendar
quarter in which the Closing Date occurs and ending the day of the Closing Date,
and the denominator of which is the total number of days in the calendar quarter
in which the Closing Date occurs.

 

14

--------------------------------------------------------------------------------


 

            “Pro Rata Interest,” with respect to a Seller, is a fraction, the
numerator of which is such Seller’s Class B Membership Interest percentage, as
set forth on Schedule 2.1, and the denominator of which is 10.3%.

            “Pro Rata LP Unit Quarterly Period,” is a fraction, the numerator of
which is the number of days in the period beginning from the day after the
Closing Date and ending the last day of the calendar quarter in which the
Closing Date occurs, and the denominator of which is the total number of days in
the calendar quarter in which the Closing Date occurs.


SECTION 4.9             LEGENDS.  THE CERTIFICATE OR CERTIFICATES REPRESENTING
THE COMMON UNITS ISSUED PURSUANT TO SECTION 2.1(B) SHALL BEAR A LEGEND THAT SUCH
SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY STATE
SECURITIES.


ARTICLE V
CLOSING CONDITIONS


SECTION 5.1             MUTUAL CONDITIONS.  THE RESPECTIVE OBLIGATION OF THE
BUYER AND EACH OF THE SELLERS TO CONSUMMATE THE CONTRIBUTION OF THE CLASS B
MEMBERSHIP INTERESTS BY THE SELLERS, AND THE ISSUANCE OF THE COMMON UNITS AND
PAYMENT OF CASH BY BUYER AS CONTEMPLATED IN SECTION 2.1 ABOVE SHALL BE SUBJECT
TO THE SATISFACTION ON OR PRIOR TO THE CLOSING DATE OF EACH OF THE FOLLOWING
CONDITIONS (ANY OR ALL OF WHICH MAY BE WAIVED BY A PARTICULAR PARTY ON BEHALF OF
ITSELF IN WRITING, IN WHOLE OR IN PART, TO THE EXTENT PERMITTED BY APPLICABLE
LAW):


(A)           NO ORDER, DECREE OR INJUNCTION OF ANY COURT OR AGENCY OF COMPETENT
JURISDICTION SHALL BE IN EFFECT, AND NO LAW SHALL HAVE BEEN ENACTED OR ADOPTED,
THAT ENJOINS, PROHIBITS OR MAKES ILLEGAL CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY, AND NO ACTION, PROCEEDING OR INVESTIGATION BY ANY
GOVERNMENTAL AUTHORITY WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE PENDING THAT SEEKS TO RESTRAIN, ENJOIN, PROHIBIT OR
DELAY CONSUMMATION OF SUCH TRANSACTION OR TO IMPOSE ANY MATERIAL RESTRICTIONS OR
REQUIREMENTS THEREON OR BUYER OR ANY SELLER WITH RESPECT THERETO; PROVIDED,
HOWEVER, THAT PRIOR TO INVOKING THIS CONDITION, EACH PARTY SHALL HAVE COMPLIED
FULLY WITH ITS OBLIGATIONS UNDER SECTION 4.1;


(B)           ALL FILINGS REQUIRED TO BE MADE PRIOR TO THE CLOSING DATE WITH,
AND ALL OTHER CONSENTS, APPROVALS, PERMITS AND AUTHORIZATIONS REQUIRED TO BE
OBTAINED PRIOR TO THE CLOSING DATE FROM, ANY GOVERNMENTAL AUTHORITY IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY BY THE PARTIES HERETO OR
THEIR AFFILIATES SHALL HAVE BEEN MADE OR OBTAINED;


(C)           THE BUYER AND HYDROCARBON SHALL HAVE CONCURRENTLY CLOSED THE
MERGER.


SECTION 5.2             BUYER’S CONDITIONS.  THE OBLIGATION OF BUYER TO
CONSUMMATE THE CONTRIBUTION OF THE CLASS B MEMBERSHIP INTERESTS BY THE SELLERS,
AND THE ISSUANCE OF THE COMMON UNITS AND PAYMENT OF CASH BY BUYER AS
CONTEMPLATED IN SECTION 2.1 ABOVE SHALL BE SUBJECT TO THE SATISFACTION ON OR
PRIOR TO THE CLOSING DATE OF EACH OF THE FOLLOWING CONDITIONS WITH RESPECT TO
EACH SELLER INDIVIDUALLY AND NOT THE SELLERS JOINTLY (ANY OR ALL OF WHICH MAY BE
WAIVED BY THE BUYER IN WRITING, IN WHOLE OR IN PART, TO THE EXTENT PERMITTED BY
APPLICABLE LAW):


 


15

--------------------------------------------------------------------------------



(A)           THE REPRESENTATIONS AND WARRANTIES OF SUCH SELLER CONTAINED IN
THIS AGREEMENT THAT ARE QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE EFFECT
SHALL BE TRUE AND CORRECT WHEN MADE AND AS OF THE CLOSING DATE AND ALL OTHER
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS WHEN MADE AND AS OF THE CLOSING DATE, IN EACH CASE AS THOUGH MADE AT
AND AS OF THE CLOSING DATE (EXCEPT THAT REPRESENTATIONS MADE AS OF A SPECIFIC
DATE SHALL BE REQUIRED TO BE TRUE AND CORRECT AS OF SUCH DATE ONLY);


(B)           SUCH SELLER SHALL HAVE PERFORMED AND COMPLIED WITH THE COVENANTS
AND AGREEMENTS CONTAINED IN THIS AGREEMENT THAT ARE REQUIRED TO BE PERFORMED AND
COMPLIED WITH BY SUCH SELLER ON OR PRIOR TO THE CLOSING DATE; AND


(C)           SUCH SELLER SHALL HAVE DELIVERED TO BUYER ALL OF THE DOCUMENTS,
CERTIFICATES AND OTHER INSTRUMENTS REQUIRED TO BE DELIVERED UNDER, AND OTHERWISE
COMPLIED WITH THE PROVISIONS OF, SECTION 2.3.


SECTION 5.3             SELLERS’ CONDITIONS.  THE RESPECTIVE OBLIGATION OF EACH
SELLER TO CONSUMMATE THE CONTRIBUTION OF SUCH SELLER’S CLASS B MEMBERSHIP
INTEREST, AND RECEIVE THE COMMON UNITS AND PAYMENT OF CASH BY BUYER AS
CONTEMPLATED IN SECTION 2.1 ABOVE SHALL BE SUBJECT TO THE SATISFACTION ON OR
PRIOR TO THE CLOSING DATE OF EACH OF THE FOLLOWING CONDITIONS (ANY OR ALL OF
WHICH MAY BE WAIVED BY THE APPLICABLE SELLER ON BEHALF OF SUCH SELLER IN
WRITING, IN WHOLE OR IN PART, TO THE EXTENT PERMITTED BY APPLICABLE LAW):


(A)           THE REPRESENTATIONS AND WARRANTIES OF BUYER CONTAINED IN THIS
AGREEMENT THAT ARE QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE EFFECT SHALL BE
TRUE AND CORRECT WHEN MADE AND AS OF THE CLOSING DATE AND ALL OTHER
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS WHEN MADE AND AS OF THE CLOSING DATE, IN EACH CASE AS THOUGH MADE AT
AND AS OF THE CLOSING DATE (EXCEPT THAT REPRESENTATIONS MADE AS OF A SPECIFIC
DATE SHALL BE REQUIRED TO BE TRUE AND CORRECT AS OF SUCH DATE ONLY);


(B)           BUYER SHALL HAVE PERFORMED AND COMPLIED WITH THE COVENANTS AND
AGREEMENTS CONTAINED IN THIS AGREEMENT THAT ARE REQUIRED TO BE PERFORMED AND
COMPLIED WITH BY BUYER ON OR PRIOR TO THE CLOSING DATE; AND


(C)           BUYER SHALL HAVE DELIVERED TO EACH SELLER ALL OF THE DOCUMENTS,
CERTIFICATES AND OTHER INSTRUMENTS REQUIRED TO BE DELIVERED UNDER, AND OTHERWISE
COMPLIED WITH THE PROVISIONS OF, SECTION 2.4.


ARTICLE VI
TERMINATION


SECTION 6.1             TERMINATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THIS AGREEMENT MAY BE TERMINATED AT ANY TIME PRIOR TO CLOSING:


(A)           BY THE MUTUAL CONSENT OF BUYER AND ANY SELLER ON BEHALF OF SUCH
SELLER IN A WRITTEN INSTRUMENT;


 


16

--------------------------------------------------------------------------------



(B)           BY BUYER, OR ANY SELLER ON BEHALF OF SUCH SELLER, AFTER FEBRUARY
27, 2008, IF THE CLOSING HAS NOT OCCURRED BY SUCH DATE; PROVIDED THAT AS OF SUCH
DATE THE TERMINATING PARTY IS NOT IN DEFAULT UNDER THIS AGREEMENT;


(C)           IF A STATUTE, RULE, ORDER, DECREE OR REGULATION SHALL HAVE BEEN
ENACTED OR PROMULGATED, OR IF ANY ACTION SHALL HAVE BEEN TAKEN BY ANY
GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION WHICH PERMANENTLY RESTRAINS,
PRECLUDES, ENJOINS OR OTHERWISE PROHIBITS THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR MAKES THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT ILLEGAL;


(D)           BY EITHER THE BUYER, ON THE ONE HAND, OR ANY SELLER (SOLELY WITH
RESPECT TO SUCH SELLER) ON THE OTHER HAND, IN WRITING WITHOUT PREJUDICE TO OTHER
RIGHTS AND REMEDIES WHICH THE TERMINATING PARTY OR ITS AFFILIATES MAY HAVE
(PROVIDED THE TERMINATING PARTY AND ITS AFFILIATES ARE NOT OTHERWISE IN MATERIAL
DEFAULT OR BREACH OF THIS AGREEMENT, OR HAVE NOT FAILED OR REFUSED TO CLOSE
WITHOUT JUSTIFICATION HEREUNDER), IF THE OTHER PARTY (I) HAS MATERIALLY FAILED
TO PERFORM ITS COVENANTS OR AGREEMENTS CONTAINED HEREIN REQUIRED TO BE PERFORMED
ON OR PRIOR TO THE CLOSING DATE, OR (II) HAS MATERIALLY BREACHED ANY OF ITS
REPRESENTATIONS OR WARRANTIES CONTAINED HEREIN; PROVIDED, HOWEVER, THAT IN THE
CASE OF CLAUSE (I) OR (II), THE DEFAULTING PARTY SHALL HAVE A PERIOD OF THIRTY
(30) DAYS FOLLOWING WRITTEN NOTICE FROM THE NON-DEFAULTING PARTY TO CURE ANY
BREACH OF THIS AGREEMENT, IF SUCH BREACH IS CURABLE; OR


(E)           AUTOMATICALLY, WITHOUT ANY ACTION ON THE PART OF BUYER OR ANY
SELLER, AT ANY TIME PRIOR TO CLOSING, UPON THE PUBLIC ANNOUNCEMENT OF THE
TERMINATION OF THE MERGER AGREEMENT.


SECTION 6.2             EFFECT OF TERMINATION.  IF A PARTY TERMINATES THIS
AGREEMENT AS PROVIDED IN SECTION 6.1 ABOVE, SUCH TERMINATION SHALL BE WITHOUT
LIABILITY AND NONE OF THE PROVISIONS OF THIS AGREEMENT SHALL REMAIN EFFECTIVE OR
ENFORCEABLE, EXCEPT FOR THOSE CONTAINED IN SECTION 4.4, THIS SECTION 6.2 AND
ARTICLE VIII.  NOTWITHSTANDING AND IN ADDITION TO THE FOREGOING, IN THE EVENT
THAT THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 6.1(D) OR IF ANY PARTY IS
OTHERWISE IN BREACH OF THIS AGREEMENT, (A) SUCH BREACHING PARTY OR PARTIES SHALL
REMAIN LIABLE FOR ITS OR THEIR OBLIGATIONS UNDER ARTICLE VII AND (B) SUCH
TERMINATION SHALL NOT RELIEVE SUCH BREACHING PARTY OF ANY LIABILITY FOR A
WILLFUL BREACH OF ANY COVENANT OR AGREEMENT UNDER THIS AGREEMENT OR BE DEEMED A
WAIVER OF ANY AVAILABLE REMEDY (INCLUDING SPECIFIC PERFORMANCE, IF AVAILABLE)
FOR ANY SUCH BREACH.


ARTICLE VII
INDEMNIFICATION


SECTION 7.1             SELLER’S INDEMNITY.  EACH SELLER, SEVERALLY AND NOT
JOINTLY, SHALL INDEMNIFY AND HOLD HARMLESS BUYER AND ITS RESPECTIVE OFFICERS,
DIRECTORS AND EMPLOYEES (THE “BUYER INDEMNIFIED PARTIES”) FROM ANY AND ALL
CLAIMS, LIABILITIES, DAMAGES, PENALTIES, JUDGMENTS, ASSESSMENTS, LOSSES, COSTS,
EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES, INCURRED BY BUYER
IN SEEKING INDEMNIFICATION UNDER THIS AGREEMENT IN CONNECTION WITH THE BREACH OF
A REPRESENTATION OR WARRANTY SET FORTH IN PARAGRAPHS (A) THROUGH (I) OF SECTION
3.1 BY SUCH SELLER.  THE LIABILITY OF EACH SELLER UNDER THIS SECTION 7.1 SHALL
NOT EXCEED 50% OF THE AGGREGATE CONSIDERATION VALUE RECEIVED BY SUCH SELLER
PURSUANT TO THIS AGREEMENT.


 


17

--------------------------------------------------------------------------------



 


SECTION 7.2             SURVIVAL.  IN THE EVENT OF TERMINATION OF THIS AGREEMENT
PURSUANT TO SECTION 6.1, ALL RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO UNDER
THIS AGREEMENT SHALL TERMINATE, EXCEPT THE PROVISIONS OF SECTION 4.4, SECTION
6.2, THIS ARTICLE VII, AND ARTICLE VIII SHALL SURVIVE SUCH TERMINATION; PROVIDED
THAT NOTHING HEREIN SHALL RELIEVE ANY PARTY HERETO FROM ANY LIABILITY FOR ANY
MATERIAL BREACH BY SUCH PARTY OF ANY OF ITS REPRESENTATIONS, WARRANTIES,
COVENANTS OR AGREEMENTS SET FORTH IN THIS AGREEMENT AND ALL RIGHTS AND REMEDIES
OF A NONBREACHING PARTY UNDER THIS AGREEMENT IN THE CASE OF SUCH A MATERIAL
BREACH, AT LAW OR IN EQUITY, SHALL BE PRESERVED.  IN THE EVENT THE CLOSING
OCCURS, THE REPRESENTATIONS AND WARRANTIES OF SELLER AND BUYER CONTAINED IN
PARAGRAPHS (A) THROUGH (I) OF SECTION 3.1 SHALL SURVIVE THE CLOSING
INDEFINITELY.  OTHER THAN THE OBLIGATIONS CONTAINED IN PARAGRAPHS (A) THROUGH
(I) OF SECTION 3.1, SECTION 4.1, SECTION 4.2, SECTION 4.4, SECTION 4.6, SECTION
4.8(B), THIS ARTICLE VII AND ARTICLE VIII OF THIS AGREEMENT, NONE OF THE
REPRESENTATIONS, WARRANTIES, AGREEMENTS, COVENANTS OR OBLIGATIONS IN THIS
AGREEMENT OR IN ANY INSTRUMENT DELIVERED PURSUANT TO THIS AGREEMENT SHALL
SURVIVE THE CLOSING.


SECTION 7.3             ENFORCEMENT OF THIS AGREEMENT.  THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT AN AWARD OF MONEY DAMAGES WOULD BE INADEQUATE FOR ANY
BREACH OF THIS AGREEMENT BY ANY PARTY AND ANY SUCH BREACH WOULD CAUSE THE
NON-BREACHING PARTIES IRREPARABLE HARM.  ACCORDINGLY, THE PARTIES HERETO AGREE
THAT, IN THE EVENT OF ANY BREACH OR THREATENED BREACH OF THIS AGREEMENT BY ONE
OF THE PARTIES, THE PARTIES WILL ALSO BE ENTITLED, WITHOUT THE REQUIREMENT OF
POSTING A BOND OR OTHER SECURITY, TO EQUITABLE RELIEF, INCLUDING INJUNCTIVE
RELIEF AND SPECIFIC PERFORMANCE, PROVIDED SUCH PARTY IS NOT IN MATERIAL DEFAULT
HEREUNDER.  SUCH REMEDIES WILL NOT BE THE EXCLUSIVE REMEDIES FOR ANY BREACH OF
THIS AGREEMENT BUT WILL BE IN ADDITION TO ALL OTHER REMEDIES AVAILABLE AT LAW OR
EQUITY TO EACH OF THE PARTIES.


SECTION 7.4             NO WAIVER RELATING TO CLAIMS FOR FRAUD OR WILLFUL
MISCONDUCT.  THE LIABILITY OF ANY PARTY UNDER THIS ARTICLE VII SHALL BE IN
ADDITION TO, AND NOT EXCLUSIVE OF, ANY OTHER LIABILITY THAT SUCH PARTY MAY HAVE
AT LAW OR IN EQUITY BASED ON SUCH PARTY’S (A) FRAUDULENT ACTS OR OMISSIONS OR
(B) WILLFUL MISCONDUCT.  NONE OF THE PROVISIONS SET FORTH IN THIS AGREEMENT
SHALL BE DEEMED TO BE A WAIVER BY OR RELEASE OF ANY PARTY OF ANY RIGHT OR REMEDY
THAT SUCH PARTY MAY HAVE AT LAW OR EQUITY BASED ON ANY OTHER PARTY’S FRAUDULENT
ACTS OR OMISSIONS OR WILLFUL MISCONDUCT NOR SHALL ANY SUCH PROVISIONS LIMIT, OR
BE DEEMED TO LIMIT, (I) THE AMOUNTS OF RECOVERY SOUGHT OR AWARDED IN ANY SUCH
CLAIM FOR FRAUD OR WILLFUL MISCONDUCT, (II) THE TIME PERIOD DURING WHICH A CLAIM
FOR FRAUD OR WILLFUL MISCONDUCT MAY BE BROUGHT, OR (III) THE RECOURSE THAT ANY
SUCH PARTY MAY SEEK AGAINST ANOTHER PARTY WITH RESPECT TO A CLAIM FOR FRAUD OR
WILLFUL MISCONDUCT.


ARTICLE VIII
MISCELLANEOUS


SECTION 8.1             NOTICES.  ALL NOTICES AND DEMANDS PROVIDED FOR HEREUNDER
SHALL BE IN WRITING AND SHALL BE GIVEN BY REGULAR MAIL, REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, FACSIMILE, AIR COURIER GUARANTEEING OVERNIGHT
DELIVERY, ELECTRONIC MAIL OR PERSONAL DELIVERY TO THE ADDRESS LISTED BELOW, IN
THE CASE OF BUYER, OR THE ADDRESSES LISTED IN SCHEDULE 8.1, IN THE CASE OF THE
RESPECTIVE SELLERS, OR TO SUCH OTHER ADDRESS AS THE BUYER OR A SELLER MAY
DESIGNATE IN WRITING.  ALL NOTICES AND COMMUNICATIONS SHALL BE DEEMED TO HAVE
BEEN DULY GIVEN: AT THE TIME DELIVERED BY HAND, IF PERSONALLY DELIVERED; WHEN
NOTICE THAT THE RECIPIENT HAS READ THE MESSAGE, IF SENT VIA ELECTRONIC MAIL;
UPON ACTUAL RECEIPT, IF SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR REGULAR MAIL, IF MAILED; WHEN RECEIPT ACKNOWLEDGED, IF SENT VIA
FACSIMILE; AND UPON


 


18

--------------------------------------------------------------------------------



 


ACTUAL RECEIPT WHEN DELIVERED TO AN AIR COURIER GUARANTEEING OVERNIGHT DELIVERY;
PROVIDED, THAT COPIES TO BE DELIVERED BELOW OR ON SUCH SCHEDULE SHALL NOT BE
REQUIRED FOR EFFECTIVE NOTICE AND SHALL NOT CONSTITUTE NOTICE.


 

If to Buyer, addressed to:

 

MarkWest Energy Partners, L.P.
1515 Arapahoe St.
Tower 2, Suite 700
Denver, CO  80202
Attention:  Board of Directors/Conflicts Committee
Telecopy:  (303) 662-8870

with a copy to:

 

MarkWest Energy Partners, L.P.
1515 Arapahoe St.
Tower 2, Suite 700
Denver, CO  80202
Attention:  General Counsel
Telecopy:  (303) 925-9308

with a copy to:

 

Vinson & Elkins L.L.P.
666 Fifth Avenue 26th Floor
New York, NY  10103-0040
Attention:  Michael J. Swidler
Telecopy:  (917) 849-5367

with a copy to:

 

Andrews Kurth LLP
1350 I Street, NW
Suite 1100
Washington, DC 20005
Attention:  Bill Cooper
Telecopy:  (202) 974-9537


SECTION 8.2             WAIVER AND AMENDMENT; ENTIRE AGREEMENT.  SUBJECT TO
COMPLIANCE WITH APPLICABLE LAW, PRIOR TO THE CLOSING, ANY PROVISION OF THIS
AGREEMENT MAY BE (A) WAIVED IN WRITING BY ANY OF THE SELLERS INDIVIDUALLY, OR
THE CONFLICTS COMMITTEE, ON BEHALF OF THE BUYER, OR (B) AMENDED OR MODIFIED AS
TO ANY SELLER INDIVIDUALLY AT ANY TIME BY AN AGREEMENT IN WRITING BETWEEN ANY
SUCH SELLER INDIVIDUALLY, AND THE CONFLICTS COMMITTEE, ON BEHALF OF THE BUYER. 
NOTWITHSTANDING THE FOREGOING, AT ANY TIME PRIOR TO CLOSING, UPON THE REQUEST OF
ANY TWO OR MORE SELLERS, THE BUYER SHALL AMEND THIS AGREEMENT SOLELY FOR THE
PURPOSE OF CHANGING THE AMOUNT OF CASH TO BE PAID AND/OR THE NUMBER OF COMMON
UNITS TO BE ISSUED TO ONE OR MORE OF THE SELLERS AS


 


19

--------------------------------------------------------------------------------



 


REFLECTED IN SCHEDULE 2.1, AS THE REQUESTING SELLERS MAY REQUEST IN WRITING;
PROVIDED, THAT ANY SUCH CHANGES DO NOT INCREASE THE TOTAL AMOUNT OF CASH OR THE
TOTAL NUMBER OF COMMON UNITS TO BE ISSUED BY THE BUYER PURSUANT TO SECTION 2.1;
AND PROVIDED, FURTHER, THAT ANY SUCH AMENDMENT SHALL BE AGREED TO IN WRITING BY
THE BUYER AND EACH OF THE AFFECTED SELLERS.

This Agreement and the agreements contemplated by this Agreement and the Merger
Agreement (if and to the extent a Party is a party thereto) represent the entire
understanding of the parties hereto with reference to the transactions
contemplated hereby and supersedes any and all other oral or written agreements
heretofore made.


SECTION 8.3             BINDING EFFECT AND ASSIGNMENT.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
PERMITTED SUCCESSORS AND ASSIGNS.  EXCEPT AS CONTEMPLATED IN SECTION 7.1,
NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY
PERSON OTHER THAN THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS
AND ASSIGNS, ANY RIGHTS, BENEFITS OR OBLIGATIONS HEREUNDER.  NO PARTY HERETO MAY
ASSIGN, TRANSFER, DISPOSE OF OR OTHERWISE ALIENATE THIS AGREEMENT OR ANY OF ITS
RIGHTS, INTERESTS OR OBLIGATIONS UNDER THIS AGREEMENT (WHETHER BY OPERATION OF
LAW OR OTHERWISE), EXCEPT IN THE CASE OF A SELLER THAT IS A NATURAL PERSON, BY
PROBATE TO SUCH SELLER’S ESTATE; PROVIDED THAT BUYER MAY ASSIGN ITS RIGHTS UNDER
THIS AGREEMENT TO AN AFFILIATE OF BUYER, BUT ANY SUCH ASSIGNMENT SHALL NOT
RELIEVE BUYER OF ITS OBLIGATIONS HEREUNDER.  ANY ATTEMPTED ASSIGNMENT, TRANSFER,
DISPOSITION OR ALIENATION IN VIOLATION OF THIS AGREEMENT SHALL BE NULL, VOID AND
INEFFECTIVE.


SECTION 8.4             SEVERABILITY.  IF ANY TERM OR OTHER PROVISION OF THIS
AGREEMENT IS INVALID, ILLEGAL, OR INCAPABLE OF BEING ENFORCED BY ANY RULE OF
APPLICABLE LAW, OR PUBLIC POLICY, ALL OTHER CONDITIONS AND PROVISIONS OF THIS
AGREEMENT SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE
ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
ARE NOT AFFECTED IN ANY MANNER MATERIALLY ADVERSE TO ANY PARTY HERETO.  UPON
SUCH DETERMINATION THAT ANY TERM OR OTHER PROVISION IS INVALID, ILLEGAL, OR
INCAPABLE OF BEING ENFORCED, THE PARTIES HERETO SHALL NEGOTIATE IN GOOD FAITH TO
MODIFY THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE PARTIES HERETO
AS CLOSELY AS POSSIBLE IN A MUTUALLY ACCEPTABLE MANNER IN ORDER THAT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE CONSUMMATED AS ORIGINALLY
CONTEMPLATED TO THE FULLEST EXTENT POSSIBLE.


SECTION 8.5             HEADINGS. THE HEADINGS CONTAINED IN THIS AGREEMENT ARE
FOR REFERENCE PURPOSES ONLY AND ARE NOT PART OF THIS AGREEMENT.


SECTION 8.6             GOVERNING LAW; JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY, AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF (EXCEPT TO
THE EXTENT THAT MANDATORY PROVISIONS OF FEDERAL OR DELAWARE LAW GOVERN). THE
PARTIES HERETO AGREE THAT ANY SUIT, ACTION OR PROCEEDING SEEKING TO ENFORCE ANY
PROVISION OF, OR BASED ON ANY MATTER ARISING OUT OF OR IN CONNECTION WITH, THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE BROUGHT IN ANY
FEDERAL COURT LOCATED IN THE STATE OF COLORADO (OR STATE COURT IF SUBJECT MATTER
JURISDICTION PREVENTS MAINTAINING AN ACTION IN FEDERAL COURT), AND EACH OF THE
PARTIES HEREBY IRREVOCABLY CONSENTS TO THE JURISDICTION OF SUCH COURTS (AND OF
THE APPROPRIATE APPELLATE COURTS THEREFROM) IN ANY SUCH SUIT, ACTION OR
PROCEEDING AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT


 


20

--------------------------------------------------------------------------------



 


OR THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING MAY BE SERVED ON ANY PARTY ANYWHERE IN THE WORLD, WHETHER WITHIN OR
WITHOUT THE JURISDICTION OF ANY SUCH COURT.  WITHOUT LIMITING THE FOREGOING,
EACH PARTY AGREES THAT SERVICE OF PROCESS ON SUCH PARTY AS PROVIDED IN SECTION
8.1 SHALL BE DEEMED EFFECTIVE SERVICE OF PROCESS ON SUCH PARTY.


SECTION 8.7             WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


SECTION 8.8             NEGOTIATED AGREEMENT. THE PROVISIONS OF THIS AGREEMENT
WERE NEGOTIATED BY THE PARTIES HERETO, AND THIS AGREEMENT SHALL BE DEEMED TO
HAVE BEEN DRAFTED BY ALL OF THE PARTIES HERETO.


SECTION 8.9             COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO CONSTITUTE AN ORIGINAL.


SECTION 8.10           NO ACT OR FAILURE TO ACT.  NO ACT OR FAILURE TO ACT SHALL
CONSTITUTE A BREACH BY BUYER OF THIS AGREEMENT UNLESS SUCH ACT OR FAILURE TO ACT
IS EXPRESSLY APPROVED BY THE CONFLICTS COMMITTEE; PROVIDED, HOWEVER, THIS
PROVISION SHALL NOT BE APPLICABLE IN THE CASE OF DDC.


 


21

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.

 

 

MARKWEST ENERGY   PARTNERS, L.P.

 

 

 

 

By:

MarkWest Ener gy GP, L.L.C., its general partner

 

 

 

 

By:

/s/ NANCY K. BUESE

 

Name:

Nancy K. Buese

 

Title:

SVP & Chief Financial Officer

 

 

 

 

-OR-

 

 

 

 

 

By:

/s/ FRANK M. SEMPLE

 

Name:

Frank M. Semple

 

Title:

President & Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

Frank M. Semple

 

 

 

/s/ FRANK M. SEMPLE

 

 

 

 

--------------------------------------------------------------------------------


 

 

John M. Fox

 

 

 

/s/ JOHN M. FOX

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

Randy S. Nickerson

 

 

 

/s/ RANDY S. NICKERSON

 

 

 

 

--------------------------------------------------------------------------------


 

 

John C. Mollenkopf

 

 

 

/s/ JOHN C. MOLLENKOPF

 

 

 

--------------------------------------------------------------------------------


 

 

 

Donald C. Heppermann

 

 

 

/s/ DONALD C. HEPPERMANN

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

Andrew L. Schroeder

 

 

 

/s/ ANDREW L. SCHROEDER

 


 

 

Jan Kindrick

 

 

 

/s/ JAN KINDRICK

 

 

 

I, the spouse of Jan Kindrick, have read and hereby approve the foregoing
Agreement. In consideration of Buyer granting my spouse the right to transfer
and contribute his Class B Membership Interest to Buyer on the terms and for the
consideration set forth in the Agreement, I hereby agree to be bound irrevocably
by the Agreement and further agree that any community property or similar
interest that I may have in the Class B Membership Interest transferred and
assigned or the consideration received shall hereby be similarly bound.  I
hereby appoint my spouse as my attorney-in-fact with respect to any amendment or
exercise of any right under the Agreement.

 

 

Cindy Kindrick

 

 

 

/s/ CINDY KINDRICK

 

 

 

--------------------------------------------------------------------------------


 

Kevin Kubat

 

 

 

/s/ KEVIN KUBAT

 

 

 

 

--------------------------------------------------------------------------------


 

 

Nancy K. Buese

 

 

 

/s/ NANCY K. BUESE

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

C. Corwin Bromley

 

 

 

/s/ C. CORWIN BROMLEY

 

 

--------------------------------------------------------------------------------


 

 

Denney & Denney Capital, LLLP

 

 

By:

 /s/ ARTHUR J. DENNEY

 

Arthur J. Denney

 

President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 


EXHIBIT A

ASSIGNMENT

                                       , a natural person residing in the state
of                               (the “Seller”), for good and valuable
consideration, receipt of which is hereby acknowledged, and pursuant to the
Amended and Restated Class B Membership Interest Contribution Agreement, dated
as of October 26, 2007, (the “Agreement”) among the Seller, MarkWest Energy
Partners, L.P., a Delaware limited partnership (“Buyer”), and the other parties
named as Sellers therein, by these presents, contributes, assigns, transfers and
delivers, or will cause to be contributed, assigned, transferred and delivered,
to Buyer all of the Seller’s right, title and interest in and to Seller’s
        % limited liability company membership interest (the “Subject Interest”)
in MarkWest Energy GP LLC, a Delaware limited liability company, subject to and
in accordance with the terms of the Agreement.  All capitalized terms not
otherwise defined herein shall have the definitions given to such terms in the
Agreement.

TO HAVE AND TO HOLD such Subject Interest, as a going concern, unto Buyer and
its successors and assigns to and for its or their use forever.

The contribution and assignment of the Subject Interest pursuant to this
Assignment is made free and clear of all Encumbrances.


THE SELLER AND THE BUYER AGREE TO EXECUTE AND DELIVER SUCH FURTHER AGREEMENTS,
INSTRUMENTS, DOCUMENTS OF CONTRIBUTION AND ASSIGNMENT, AND CERTIFICATES, AND
TAKE SUCH FURTHER ACTIONS AS MAY BE REASONABLY REQUIRED TO FURTHER EVIDENCE,
CONFIRM AND EFFECT THE CONTRIBUTION AND ASSIGNMENT OF THE SUBJECT INTEREST
PURSUANT TO THIS ASSIGNMENT.

The Seller hereby constitutes and appoints Buyer, its successors and assigns,
the Seller’s true and lawful attorney and attorneys, with full power of
substitution, in the Seller’s name and stead, by, on behalf of and for the
benefit of Buyer, its successors and assigns, to demand and receive the Subject
Interest transferred hereunder and to give receipts and release for and in
respect of the same, and any part thereof, and from time to time to institute
and prosecute in the Seller’s name, or otherwise, for the benefit of Buyer, its
successors and assigns, any and all proceedings at law, in equity or otherwise,
which Buyer, its successors or assigns, may deem proper for the collection or
reduction to possession of the Subject Interest transferred hereunder or for the
collection and enforcement of any claim or right of any kind hereby contributed,
assigned, transferred, and delivered, or intended so to be, and to do all acts
and the things in relation to the Subject Interest transferred hereunder which
Buyer, its successors or assigns, shall deem desirable, the Seller hereby
declaring that the foregoing powers are coupled with an interest and are and
shall be irrevocable by the Seller in any manner or for any reason whatsoever. 
Except as set forth in the Purchase Agreement, this Assignment is made, and is
accepted by Buyer, without warranty of title, express, implied or statutory, and
without recourse.

This Assignment shall be governed and construed in accordance with the
substantive laws of the State of Delaware without reference to principles of
conflicts of law.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Assignment as of 
              , 200    .

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

 

SELLER CLOSING CERTIFICATE

 

                The undersigned                            , a natural person
residing in the state of                             (the “Seller”), hereby
certifies to MarkWest Energy Partners, L.P., a Delaware limited partnership (the
“Buyer”), in accordance with the requirements of Section 5.2(c) of the Amended
and Restated Class B Membership Interest Contribution Agreement, dated October
26, 2007 (the “Agreement”), by and between the Seller, the Buyer and the other
parties named as sellers therein, as follows:

 

                1.             The representations and warranties of the Seller
set forth in the Agreement that are qualified by materiality or Material Adverse
Effect were true and correct as of the date of the Agreement and as of the date
hereof and all other representations and warranties were true and correct in all
material respects as of the date of the Agreement and as of the date hereof
(except that representations made as of a specific date are true and correct as
of such date).

 

                2.             The Seller has performed and complied with the
covenants and agreements contained in the Agreement that are required to be
performed and complied with by such Seller on or prior to the date hereof.

 

                Capitalized terms not otherwise defined herein shall have those
meanings assigned to them in the Agreement.

 

 

 

B-1

--------------------------------------------------------------------------------


EXHIBIT C

 

FIRPTA CERTIFICATE

 

                Under Section 1445 of the Internal Revenue Code of 1986, as
amended, a corporation, partnership, trust or estate must withhold tax with
respect to certain transfers of property if a holder of an interest in the
entity is a foreign person.  To inform MarkWest Energy Partners, L.P. that
withholding of tax is not required upon my disposition of Class B Membership
Interests in MarkWest Energy GP LLC, I,                          , hereby
certify the following:

1.               I am not a nonresident alien for purposes of U.S. income
taxation;

2.               My U.S. taxpayer identification number (Social Security Number)
is           ; and

3.               My home address is           
                                               

                I understand that this certification may be disclosed to the
Internal Revenue Service by MarkWest Energy Partners, L.P. and that any false
statement I have made here could be punished by fine, imprisonment, or both.

                Under penalties of perjury I declare that I have examined this
certification and to the best of my knowledge and belief it is true, correct and
complete.

 

 

C-1

--------------------------------------------------------------------------------


EXHIBIT D

 

BUYER CLOSING CERTIFICATE

 

                MarkWest Energy Partners, L.P., a Delaware limited partnership
(the “Buyer”), hereby certifies to the Sellers (as defined), in accordance with
the requirements of Section 5.3(c) of the Amended and Restated Class B
Membership Interest Contribution Agreement, dated October 26, 2007 (the
“Agreement”), by and between the Buyer and the other parties named as sellers
therein (the “Sellers”), as follows:

 

                1.             The representations and warranties of the Buyer
set forth in the Agreement that are qualified by materiality or Material Adverse
Effect were true and correct as of the date of the Agreement and as of the date
hereof and all other representations and warranties were true and correct in all
material respects as of the date of the Agreement and as of the date hereof
(except that representations made as of a specific date are true and correct as
of such date).

 

                2.             The Buyer has performed and complied with the
covenants and agreements contained in the Agreement that are required to be
performed and complied with by the Buyer on or prior to the date hereof.

 

                Capitalized terms not otherwise defined herein shall have those
meanings assigned to them in the Agreement.

 

 

 

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

REGISTRATION RIGHTS AGREEMENT

 

 

 

E-1

--------------------------------------------------------------------------------


 

Schedule 2.1



Holder

 


Class B Membership Interest

 

Cash to be received pursuant to
Section 2.1(a)

 

Common Units to be received pursuant to Section 2.1(b)

 



Aggregate Value of Consideration

 

Frank M. Semple

 

2.00

%

$

4,080,977

 

183,717

 

$

10,202,443

 

John M. Fox

 

1.60

%

$

3,264,782

 

146,974

 

$

8,161,954

 

Randy S. Nickerson

 

1.60

%

$

3,264,782

 

146,974

 

$

8,161,954

 

John C. Mollenkopf

 

1.60

%

$

3,264,782

 

146,974

 

$

8,161,954

 

Denney & Denney Capital, LLLP

 

1.60

%

$

3,264,782

 

146,974

 

$

8,161,954

 

Donald C. Heppermann

 

1.00

%

$

2,040,489

 

91,859

 

$

5,101,222

 

Andrew L. Schroeder

 

0.20

%

$

408,098

 

18,372

 

$

1,020,244

 

Jan Kindrick

 

0.20

%

$

408,098

 

18,372

 

$

1,020,244

 

Kevin Kubat

 

0.20

%

$

408,098

 

18,372

 

$

1,020,244

 

Nancy K. Buese

 

0.20

%

$

408,098

 

18,372

 

$

1,020,244

 

C. Corwin Bromley

 

0.10

%

$

204,011

 

9,186

 

$

510,122

 

TOTAL

 

10.30

%

$

21,016,996

 

946,146

 

$

52,542,582

 

 

 

Accepted and Agreed

 

November 13, 2007

 

Initials

 

 

 

--------------------------------------------------------------------------------


 

 

Schedule 8.1

 

Class B Members (“Sellers”)

 


NAME & ADDRESS

 


NAME & ADDRESS

 

 

 

John M. Fox



 

Andrew L. Schroeder



 

 

 

Donald C. Heppermann



 

Jan Kindrick



 

 

 

Randy S. Nickerson



 

Kevin Kubat



 

 

 

John C. Mollenkopf



 

Nancy K. Buese



 

 

 

Frank M. Semple



 

C. Corwin Bromley



 

 

 

Denney & Denney Capital, LLLP



 

 

 

--------------------------------------------------------------------------------


 

Buyer Disclosure Schedule

 

[See attached]

 

 

--------------------------------------------------------------------------------

 